DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2020, has been entered.

Priority
Neither the provisional nor PCT applications for this case include support for non-fibrillated fibers. Therefore, the priority date for this application is the filing date of February 7, 2017. 

Drawings
Drawings 7A and 7B were received on December 22, 2020.  These drawings are unacceptable because they contain new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-7, 9-12 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not contain support for the fibers being non-fibrillated as required by claim 1. 
Applicant states that the disclosure conveys that Applicant has possession of non-fibrillated fibers. However, while Applicant does not explicitly teach the fibrillated fibers, Applicant processes the fibers with an enzymatic solution of pectinase (as-filed spec paragraph 0053). The state of the art, as taught by US 2016/0355857 Hiltunen et al, shows that pectinase is an enzyme that may be used to fibrillate cellulose fibers (paragraph 0032). Thus, it is unclear how Applicant can teach non-fibrillated fibers when Applicant applies a fibrillating enzyme to the fibers during processing. Based on this teaching, and Applicant’s lack of explicit disclosure regarding non-fibrillated fibers, Applicant does not have support for the claimed non-fibrillated fibers. Claims 2, 4-7, 9-12 and 16-18 are rejected for being dependent on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 9-12 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0066872 Baer et al.
 Baer teaches a water-dispersible (paragraph 0079) nonwoven substrate (paragraph 0010) comprising:
a structured web (paragraph 0040, embossed) comprising entangled cellulosic fibers (paragraph 0038, hydroentangled), the structured web having a first surface and a second surface, the first surface having substantially filled protrusions (paragraph 0053, impregnated with emollients, surfactants, etc) extending outwardly from the first surface (paragraph 0040, embossing creates protrusions), and the portions of the web between the protrusions defining connecting regions disposed between the protrusions (paragraph 0040, non-embossed portions); wherein the average fiber densities of the protrusions and connecting regions are substantially the same (paragraph 0040, average density before embossing is uniform, so average density after embossing including empty space in grooves imparted to product is also uniform), and the second surface is substantially free of depressions (paragraph 0036, where deposition on a wire creates a flat second surface);
wherein the cellulosic fibers are individualized, substantially straight, smooth and substantially pectin-free (paragraph 0026) bast fibers (paragraph 0028).

Regarding claim 2, Baer teaches reconstituted cellulosic fibers (paragraph 0055). 
Regarding claim 6, Baer teaches that the cellulosic fibers have a mean length of at least 6 millimeters (mm) (paragraph 0030, 6-40 mm).
Regarding claims 7, 17 and 18, Baer teaches that cellulosic fibers are present in an amount of 85 weight percent (wt.%) based on the total weight of the water-dispersible nonwoven substrate (paragraph 0055).
Regarding claim 9, Baer teaches that the water-dispersible nonwoven substrate is a wet wipe, a dry wipe, an impregnated wipe, or a component of a cleaning tool or implement (paragraph 0053).
Regarding claim 10, Baer teaches that the cellulosic fibers are hydroentangled (paragraph 0038).
Regarding claim 11, Baer teaches that the nonwoven substrate has a total basis weight of 85.7 gsm (Table 2, 60% hemp, 40% PET).
Regarding claim 12, Baer teaches that the nonwoven substrate is impregnated with a wetting composition comprising at least one additive (paragraph 0057).
Regarding claim 16, Baer teaches that the individualized, substantially pectin-free fibers have less than 20% by weight of the pectin content of naturally occurring fibers from which the individualized, substantially pectin-free fibers are derived (paragraph 0029).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0066872 Baer et al.
Regarding claim 4, Baer teaches reconstituted cellulosic fibers (paragraph 0055) but does not teach the shape. It would have been obvious to one having ordinary skill in the art at the time the invention was made to alter the shape of the fibers to flat or ribbon-shaped since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). (MPEP 2144.04 Section IV Part B). Therefore, without a showing of criticality, the shape of the fiber does not impart patentability to the claim.
Regarding claim 5, Baer teaches that the cellulosic fibers have a mean length in a range between about 6 and about 40 millimeters (mm) (paragraph 0030). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 6-40 mm reads on the claimed range of 6-12 mm. 

Response to Arguments
Applicant's arguments filed December 22, 2020, have been fully considered but they are not persuasive. Applicant’s arguments regarding the support for non-fibrillated fibers have been addressed above in the 112 section. 
Applicant’s arguments with respect to Takai1, Takai2 and Kwon have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, where the rejection is over Baer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598.  The examiner can normally be reached on Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781